United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Review Letter Received Dated August 14, 2008 Dear Mrrs. Dana Brown and William Kearns: The following by item is Javo Beverage Company, Inc.’s (“Javo”) responses to the comment letter reference above.We have repeated the comment for ease of review. Facing Page Comment 1. We have reviewed your response to comment six in your letter dated June 26, 2008 noting you do not feel EITF 001-9 is applicable because the conversion fee was paid to a group purchasing organization and not directly to the reseller of the product.It appears this “group purchasing organization” is just a middle man for purchases for their members, distributors and customers, who are the resellers of the products.Under paragraph (2) EITF 01-9, the scope issued includes consideration to any purchasers of the vendor’s products at any point along the distribution chain, regardless of whether the purchaser receiving the consideration is a direct customer of the vendor. Response 1. See attached draft for your review of Amendment No. 2 of Form 10K for 2007 with the reclassification of $80,802, $53,422 and $25,174, respectively in 2007, 2006 and 2005 from sales and marketing expense to a reduction in gross sales.The change was record to reflect out new understanding of EITF 01-9 as it related to the amortization of the conversion fee paid to a group purchasing organization. Comment 2. We note from the responses in your letter dated June 26, 2008 that your disclosure controls and procedures were effective as of the end of the period covered by your current Form 10-K,In your letter you also state that your internal control over financial reporting was ineffective as of December 31, 2007.Please explain in an amendment to your current Form 10-K how your internal control over financial reporting is ineffective, yet your disclosure controls and procedures were effective. Response 2. See attached draft for your review of Amendment No. 2 of Form 10K for 2007 for revised disclosures related to internal control over financial reporting and disclosure controls and procedures. Comment 3. We note your responses to comments 12 through 14 of our previous letter.Please disclose your responses in an amendment to your current Form 10-K. Response 3. See attached draft for your review of Amendment No. 2 of Form 10K for 2007 for response to this comment. Comment 4. We have reviewed your response to comment 15 of our previous letter noting that you would file the accountants consent with your next filing.In accordance with Item 601 of Regulation S-K, please amend to file the accountants consent with the current Form 10-K.Additionally please note that the consent must be dated and signed. Response 4. See attached draft for your review of Amendment No. 2 of Form 10K for 2007 for response to this comment. Comment 5. We note your response to comment 16 of our previous letter.In accordance with Item 601 of Regulation S-K, please file your agreement with Javo Dispenser, LLC in an amendment to your current Form 10-K Response 5. The Javo Dispenser, LLC documents were filed as exhibits to our Form 10-Q for the 2nd quarter 2008 filed on August 1, 2008. Comment 6. We note your response to comment 18 of our previous letter.In accordance with General Instruction D to Form 10-K, please amend your current Form 10-K to include the signatures of your principal financial officer or officers, and your controller or principal accounting officer. Response 6. See attached draft for your review of Amendment No. 2 of Form 10K for 2007 for signature of Richard. A. Gartrell, Chief Financial Officer. Comment 7. Please revise your other Exchange Act reports as necessary, to comply with our comments above. Response 7. Future filings will take into consideration the above responses. After you have had a chance to review our responses, we would like to set up a call to discuss any additional questions and any comments on our responses. Sincerely, /s/ Richard A.
